DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
As to Claim 1:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a time storing circuit configured to measure, each time when the input signal is switched to a command to turn off the switching element, a time width from a time when the input signal is switched to the command to turn off the switching element to a time when the switch-off surge detection circuit detects occurrence of the switch-off surge, and to store the time width when the time width is measured; . . . 
a driving condition switching circuit configured to switch the gate driving condition in accordance with a timing signal output from the switching determination circuit; 
wherein in response to the switching determination circuit determining to switch the gate driving condition at a time of an (n+1)-th turn off of the switching element (n is an integer greater than 0), the switching determination circuit outputs the timing signal to the driving condition switching circuit when a time corresponding to the time width that is measured and stored by the time storing circuit at an n-th turn-off of the switching element elapses, since the (n+l)-th turn-off of the switching element is started; and 
the driving condition switching circuit switches the gate driving condition in response to receiving the timing signal from the switching determination circuit
As to Claim 10:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a time storing circuit configured to measure, each time when the input signal is switched to a command to turn off the switching element, a time width from a time when the input signal is switched to the command to turn off the switching element to a time when the switch-off surge detection circuit detects occurrence of the switch-off surge, and to store the time width when the time width is measured; . . . 
a driving condition switching circuit configured to switch the gate driving condition in accordance with a timing signal output from the switching determination circuit; 
wherein in response to the switching determination circuit determining to switch the gate driving condition at a time of an (n+1)-th turn off of the switching element (n is an integer greater than 0), the switching determination circuit outputs the timing signal to the driving condition switching circuit when a time equivalent to the time width that is measured and stored by the time storing circuit at an n-th turn-off of the switching element elapses. since the (n+1)-th turn-off of the switching element is started; and 
the driving condition switching circuit switches the gate driving condition in response to receiving the timing signal from the switching determination circuit.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LINCOLN D DONOVAN/             Supervisory Patent Examiner, Art Unit 2842